Title: To George Washington from Henry Bedinger and William Good, 1 December 1790
From: Bedinger, Henry,Good, William
To: Washington, George

 

Sir,
Sharpsburgh [Md.] 1st December 1790.

Unavoidable Accidents have prevented us from Transmitting to you Such a Plat of the Lands between Sharpsburgh and the Patowmack River as we wished to make out for your information. Agreeable to your request to Colo. William Dark & Captain Joseph Chapline—If you can with propriety postpone the Decission of fixing the permanent Residence of Congress a few days, it will enable us to compleat this plat, so as to Shew at one View the Situation and Donations in Lands & we flatter ourselves that it will prove Satisfactory—The Donations on the Virginia Side of the River Amount at this Period to Twenty Thousand Six Hundred Sixty Two ⅔ Dollars and on the Maryland side to four thousand Eight Hundred and thirty Nine Dollars, also Four Hundred and Seventy five Acres of Land Lying Directly in a line between Sharpsburgh and the River—Subscriptions are continued Open and a probability that they will be considerably augmented, the price ⅌ Acre of the adjacent Lands will also be sent—General Mathews has Honoured us with his promise to Deliver this, who is informed of Some of the Obstacles that have caused this delay, and If recquired will explain them. We have the Honour to be your Excellency’s most Obedient Servants

Henry Bedinger
Wm Good

